NON-FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1118, 1148, 1115.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1149.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of in the specification.
The abstract of the disclosure is acceptable.
The title of the invention is acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the liquid" in line 19.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-16 and 18-20 are rejected for the same reason due to their dependency upon said claim.
Regarding claim 5, it is unclear if “the second transversal edge” refers to the second transversally extending edge previously recited in claim 1, upon which said claim depends or to a different edge? If same, consistent terminology should be used.
Regarding claim 8, it is unclear if all instances of “the first transversal edge” refer to the first transversally extending edge previously recited in claim 1, upon which said claim depends or to a different edge? If same, consistent terminology should be used.
Claim 13 recites the limitation "the base" in line 3 and “the axis of rotation” in line 4.  There is insufficient antecedent basis for these limitations in the claim.
Claim 14 recites the limitation "the light phase liquid discharge element" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the light phase liquid discharge element" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 17, it is unclear if “the at least one outlet passage” in line 12 refers to at least one first outlet passage recited in line 8 or to the at least one second outlet passage recited in line 15. Additionally, it is unclear if “a base plate” in line 16 refers to the same base plate recited in line 9 or to a different base plate.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shapiro (U.S. Patent No. 4,335,846).
Regarding claim 17, Shapiro discloses a method of separating a first liquid phase and a second liquid phase from a slurry by means of centrifugal forces in a centrifugal separator, wherein the liquid phases have different densities (Abstract), the method comprising bringing the slurry to a rotational movement in a cylindrical bowl and thereby separating the slurry into two liquid phases (col. 1 lines 19-35), separating the liquid phases from each other by bringing the first light liquid phase in fluid contact with at least one first outlet passage 40 comprised in a base plate 32 of the centrifugal separator, the first outlet passage being connected to a weir plate 46 adapted for keeping at least part of the second, heavy phase inside the rotating bowl, wherein the at least one outlet passage provides a liquid pathway to the light phase to be discharged from the bowl, bringing the second heavy phase in contact with at least one second outlet passage 42 comprised in a base plate 32 of the centrifugal separator comprising a heavy phase liquid discharge element 42, 46, and/or 50 being adapted for keeping the first light phase inside the rotating bowl and for providing a liquid pathway to the heavy phase to be discharged from the bowl, wherein the discharging the heavy phase uses at least two separate liquid outlet channels connected to a respective at least one second outlet passage (col. 2 lines 10-52; Fig. 2 and 3; there are multiple heavy liquid phase dam holders 42 disposed around hub 32, each comprising a liquid outlet channel connected to a respective second outlet passage).

Allowable Subject Matter
Claims 1-16, and 18-20  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, because the prior art does not teach or suggest a heavy phase liquid discharge element comprising at least two separate outlet channels defining an outlet on the second side of the heavy phase liquid discharge element, wherein at least a portion of each of the outlet channels overlaps with the at least one inlet opening, thereby forming a liquid pathway between the at least one inlet opening and the outlet defined by the at least two outlet channels through which the liquid can pass, and - each of the at least two outlet channels having an extension in the longitudinal direction of the heavy phase liquid discharge element, which is longer than the extension of the at least one inlet opening in the longitudinal direction. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496. The examiner can normally be reached MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Shuyi S. Liu/Examiner, Art Unit 1774